Case 1:12-cv-06758-LAP Document 87 Filed 01/21/20 Page 1 of J 1

 

 

 

 

 

 

[fuspcsps DNY
MENT
UNITED STATES DISTRICT COURT eesercrint °8 ge ges EAT ET
SOUTHERN DISTRICT OF NEW YORK le TLECTROMICALLY PILED |
omar ie '
1) DOC # rinses epyerescineas ret ae t
ANU ALLEN, IE DATE FILL: frat 22
Plaintifé, | |
12 Civ. 6758 (LAP}
-against-
ORDER
CHANEL, INC.,
Defendant.

 

 

LORETTA A, PRESKA, Senior United States District Judge:

The Court is in receipt of Plaintiff Anu Allen’s (“Plaintiff£”}

motion to seal the above-captioned matter. (See dkt. no. 86.}

Plaintiff, however, did not include with her filing the exhibits

to which she cites as support for her motion to seal. Plaintiff

is therefore directed to file any exhibits cited as support for

her motion by no later than Friday, January 31, 2020. Defendant

may file a response by no later than Friday, February 14, 2020.
SO ORDERED.

Dated: New York, New York

January 21, 2020
Wateltadl Prowl

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
